 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    KENNETH L. FAULKNER,                                 No. 2:19-cv-2159 DB P
12                         Petitioner,
13              v.                                         ORDER
14    FRED FOULK, Warden,
15                         Respondent.
16

17             Petitioner, a state prisoner proceeding pro se, has filed an application for a writ of habeas

18   corpus pursuant to 28 U.S.C. § 2254. In his application, petitioner challenges a conviction issued

19   by the Kern County Superior Court. (ECF No. 1 at 1.) Kern County is part of the Fresno

20   Division of the United States District Court for the Eastern District of California. See Local Rule

21   120(d).

22             Pursuant to Local Rule 120(f), a civil action which has not been commenced in the proper

23   division of a court may, on the court’s own motion, be transferred to the proper division of the

24   court. Therefore, this action will be transferred to the Fresno Division of the court.

25   ////

26   ////

27   ////

28   ////
                                                          1
 1             Good cause appearing, IT IS HEREBY ORDERED that:

 2             1. This action is transferred to the United States District Court for the Eastern District of

 3   California sitting in Fresno; and

 4             2. All future filings shall reference the new Fresno case number assigned and shall be

 5   filed at:
                                   United States District Court
 6                                 Eastern District of California
                                   2500 Tulare Street
 7                                 Fresno, CA 93721
 8
     Dated: October 30, 2019
 9

10

11

12

13

14

15

16

17   DB:12
     DB:1/Orders/Prisoner/Habeas/faul2159.109
18

19

20
21

22

23

24

25

26
27

28
                                                              2
